With regards to the claims the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on a dielectric substrate having a first surface, a second surface, and  a first through-hole, the second surface being provided at a side opposite to the first surface, a first opening of the first through-hole at the first surface being smaller than a second opening of the first through- hole at the second surface; a first grounding conductor layer provided in the first through-hole; a back surface ground electrode provided at the second surface and connected with the first grounding conductor layer; an upper ground electrode provided at the first surface and connected with at least the first grounding conductor layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





August 25, 2021
/K.E.G/Examiner, Art Unit 2843   

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843